Citation Nr: 0600044	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  97-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  The appellant now resides in Puerto Rico.


FINDING OF FACT

The veteran does not have arthritis of the spine.


CONCLUSION OF LAW

Arthritis of the spine was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection is in effect for dorsal lumbar 
paravertebral myositis.

Service medical records show that a February 1982 bone scan 
of the veteran's spine and pelvis revealed normal findings.  
The veteran was treated for low back pain, unknown etiology.  
The veteran's separation examination dated in August 1983 
showed normal clinical evaluation of the spine.  The examiner 
noted asymptomatic musculoskeletal low back pain following 
examination.

Outpatient treatment records dated December 1992 to September 
1994 from Dr. Colon show that the veteran was treated for 
persistent pain in the lower back which radiated to the lower 
extremities and upper back.  A CT scan in 1993 was negative 
for a herniated disc.

A March 1997 VA examination diagnosed chronic low back 
syndrome with lumbosacral myositis.  X-rays of the 
lumbosacral spine were normal.

In February 2004, the veteran submitted a statement which 
included a receipt from Walgreens indicating that the veteran 
was currently taking Celebrex.  The veteran indicated that 
this medication was for his arthritis of the spine.  

At his February 2004 VA examination, the examiner noted that 
the claims file showed three different lumbosacral studies 
from 1990 to 1991 and 1997, the last x-rays in 1997 were more 
than 20 years after separation from military service.  No 
findings whatsoever of degenerative joint disease of the 
lumbar spine were found.

It was noted that the veteran had an EMG study of the lower 
extremities done in June 1998 with normal study, no findings 
of denervation.  It was noted that a VA spine examiner in May 
1998 wrote on part "E", the veteran had an MRI of the 
lumbar spine, lumbar spine CT scan done privately in 1991, 
and found with normal findings.  There was no x-ray evidence 
of arthritis of the lumbar spine.  

The appeal was remanded by the Board in March 2005 for 
further development to include a VA orthopedic examination.

At his May 2005 VA examination the examiner diagnosed 
dorsolumbar paraspinal myositis.  The examiner noted that the 
veteran's claims file was available and was reviewed 
carefully.  He indicated that lumbosacral spine x-rays series 
in March 1997 were normal; there was no evidence of 
arthritis.  X-rays of the lumbosacral spine done in 1991 
showed normal findings with no evidence of arthritis.  X-rays 
of the lumbosacral spine in July 1990 showed normal findings 
with no evidence of arthritis.  The examiner also noted that 
the veteran's x-rays of the lumbosacral spine done in service 
in February1984 were within normal limits.  Finally, May 2005 
x-rays of the thoracic and lumbosacral spine showed normal 
findings with no evidence of arthritis.  The examiner noted 
that there was no radiologic evidence of arthritis so an 
opinion was not needed.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the July 1996 decision, he is not prejudiced 
by such failure.  In this regard, written notice provided in 
April 2005 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

As noted above, the veteran is service connected for dorsal 
lumbar paravertebral myositis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for arthritis of the spine.  
Service medical records are negative for any complaints, 
treatment, or diagnoses of arthritis of the spine.  The 
veteran's August 1983 separation examination showed a 
clinically normal spine.  The examiner noted asymptomatic 
musculoskeletal low back pain.

More significantly, there is no medical evidence that the 
veteran currently has arthritis of the spine despite private 
medical records or VA examinations noting arthritis of the 
spine.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for arthritis of the spine; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.  

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.




ORDER

Entitlement to service connection for arthritis of the spine 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


